DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-20, and 24-27 are pending.
Claims 2-4 and 21-23 are cancelled.
Claims 15-20 are withdrawn from consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Response to Arguments
Applicant argues that Shelton does not teach the limitation “wherein the first and second drive pins are aligned with and defined on angularly opposite sides of the aperture,” as recited in amended claim 1.  Applicant writes, “The distal left and right drive pins 2130, 2132, however, are not aligned with and defined on angularly opposite sides of the aperture where the fixed pivot 2550 is located. Rather, as shown in FIG. 12 reproduced below, the distal left and right drive pins 2130, 2132 are axially offset in the distal direction from where the fixed pivot 2550 is located.”  See Remarks at 13.
Applicant’s argument has been fully considered but it is not persuasive. 


Contrary to Applicant’s argument, Shelton teaches that the first and second drive pins (2130, 2132, Fig. 12) are aligned with and defined on angularly opposite sides of the aperture (2550, Fig. 12).  
Specifically, Shelton teaches that the first and second drive pins (2130, 2132, Fig. 9) are aligned (e.g., in accordance to x1, x2, ATA, OD) with and defined on angularly (e.g., tan-1(ATA/(x1-OD)) and 
tan-1(ATA/(x2+OD))) opposite sides of the aperture (2550, Fig. 9).  See Fig. 9 and [0404].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US 20190183491 A1, June 20, 2019) (hereinafter “Shelton”).
Regarding claim 1, as discussed above (Response to Arguments incorporated by reference herein), Shelton teaches a surgical tool, comprising: a drive housing (e.g., 2302) along a longitudinal axis; a shaft (2410) that extends from the drive housing; a wrist (2350) arranged at an end of the shaft and including: a base (comprising 2350, 2550, Figs. 12-14) providing a pivot shaft (2550) that extends along an articulation axis; an articulation member (comprising 2420, 2135, 2137, Figs. 12-14) defining an aperture that receives the pivot shaft, the articulation member being rotatable about the articulation axis; and a linkage assembly (Fig. 6) actuatable to articulate the wrist in a plane and including: a first drive member (2510) extending within the shaft from the drive housing and being operatively connected to the wrist at a first drive pin of the articulation arm; and a second drive member (2530) extending within the shaft from the drive housing and being operatively connected to the wrist at a second drive pin of the articulation arm, wherein the first and second drive pins are aligned with and defined on angularly opposite sides of the aperture, and wherein actuation of the first and second drive members in opposite axial directions within the shaft causes the articulation member to rotate about the articulation axis and thereby articulate the wrist in the plane.   See, e.g., Figs. 6, 11, 31 and associated text (e.g., [0131]).
Note that Shelton teaches a surgical tool, wherein the base includes a pivot shaft (along “PA,” 2550, Figs. 12-14) that is disposed within an aperture of the articulation member, the pivot shaft defining an articulation axis about which the articulation member rotates. 
As discussed above, Shelton teaches that the first and second drive pins (2130, 2132, Fig. 9) are aligned (e.g., in accordance to x1, x2, ATA, OD) with and defined on angularly (e.g., tan-1(ATA/(x1-OD)) and  tan-1(ATA/(x2+OD))) opposite sides of the aperture (2550, Fig. 9).  See Fig. 9 and [0404].
Regarding claims 5-6, Shelton teaches a surgical tool, wherein the linkage assembly further includes a distal link (e.g., 2520, 2540) that couples distal ends of the first and second drive members at the wrist (as recited in claim 5); wherein the first drive pin (2130) of the articulation member is disposed within a first aperture of the distal link and the second drive pin (2132) of the articulation member is disposed within a second aperture of the distal link (as recited in claim 6).
Regarding claims 7-9, Shelton teaches a surgical tool, wherein the base is connected to an inner grounding shaft (e.g., comprising 3220, 3320, 3330, Fig. 25) that extends proximally within the shaft (as recited in claim 7); wherein the first and second drive members are arranged within a first and second slot (e.g., 3322, 3332, Figs. 25, 26), respectively, defined on opposing sides of the inner grounding shaft member (as depicted in Fig. 25) (as recited in claim 8); wherein at least a portion of the first and second slots are defined between an upper surface of the inner grounding member and a lower surface of the base (as depicted in Figs. 25, 26) (as recited in claim 9).
Regarding claims 10 and 11, Shelton teaches a surgical tool, further comprising: a first drive shaft rotatably mounted within the drive housing and operatively coupled to the first drive member such that rotation of the first drive shaft causes axial movement of the first drive member; and a second drive shaft rotatably mounted within the drive housing and operatively coupled to the second drive member such that rotation of the second drive shaft causes axial movement of the second drive member (as recited in claim 10); wherein the first drive shaft is operatively coupled to the first drive member via a first gear arrangement having a gear ratio greater than or less than 1:1, and the second drive shaft is operatively coupled to the second drive member via a second gear arrangement having a gear ratio greater than or less than 1:1 member (as recited in claim 11).  See, e.g., [0433] (“In other arrangements, the right and left articulation stroke lengths are not equal. In still other arrangements, the right articulation driver 2510 is axially moved by a dedicated right articulation motor and the left articulation driver 2530 is axially moved by a dedicated left articulation motor.”). 
Regarding claims 12-14, 24, and 26-27, as discussed above, Shelton teaches a surgical tool, further comprising a first articulation yoke arranged around the inner grounding shaft and operatively coupled to a proximal end of the first drive member and a second articulation yoke arranged around the inner grounding shaft and operatively coupled to a proximal end of the second drive member (e.g., 8150, 9150, Figs. 38 39, 51 and associated text), wherein axial translation of the first and second articulation yokes causes axial translation of the first and second drive members, respectively (as recited in claim 12); wherein the first and second articulation yokes are arranged around the inner grounding shaft such that they rotate with the inner grounding shaft (as recited in claim 13); wherein the first drive shaft is operatively coupled to the first drive member via a first drive rack having a first yoke engageable (e.g., 10160, 10170), with a first articulation yoke operatively coupled to a proximal end of the first drive member, and wherein the second drive shaft is operatively coupled to the second drive member via a second drive rack having a second yoke (e.g., 10160, 10170) engageable with a second articulation yoke operatively coupled to a proximal end of the second drive member (as recited in claim 14); wherein the distal link defines an interior pivot surface engageable with the base, and the distal link pivots against the interior pivot surface as the articulation member rotates about the articulation axis (e.g., PA, Fig. 8) (as recited in claim 24); wherein the articulation axis extends through and is perpendicular to the longitudinal axis (as recited in claim 26); wherein the articulation member provides an annular body that defines the aperture, and the first and second drive pins extend from the annular body on the angularly opposite sides of the aperture (as recited in claim 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1, 5-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton.  If the 2550 of Shelton is not construed as a “shaft,” then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Shelton such that the 2550 is a “shaft” in order to improve the overall strength of the structure.  The reasoning concerning the other elements recited in the claims remains the same, as discussed above. 
Regarding claim 25, Shelton does not expressly teach translation of pins laterally along slots or apertures.   Official Notice is given that such slot-pin designs are commonly used in the mechanism design arts to introduce the requisite degrees of freedom.  See, e.g., Fig. 8 and associated text of Hughett et al. (US 8876820 B2, November 4, 2014) as a simplified example.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Shelton such that wherein the first drive member defines a first drive pin aperture that receives the first drive pin, and the second drive member defines a second drive pin aperture that receives the second drive pin, and wherein the first and second drive pin apertures are sized such that the first and second drive pins laterally translate within the first and second drive pin apertures during actuation of the first and second drive members (as recited in claim 25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792